The opinion of the court was delivered by
Redfield, J.
It seems to us, that Estes is not liable, as trustee, in this case. The most, that can fairly be claimed on that score, is, that there was a possibility he might become indebted to Frost upon the orders. At the time of the service of the trustee process it was nothing more, and nothing more at the time of the judgment. To create an indebtedness it was requisite, that the orders should be presented to the drawees in a reasonable time, that is, immediately, and payment refused and notice given back, — neither of which seem to have been done; and until that, there was no liability, by the very terms of the orders. They were payment, except upon these contingencies, which do not appear to have happened.
Judgment affirmed.